Title: From George Washington to Jeremiah Wadsworth, 25 September 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Sir,
          Head Quarters [West Point] 25th Septr 1779
        
        I have just received the inclosed from Col. Hazen—I would recommend it to you to secure as much as possible of the produce of the upper parts of Connecticut river. It will be in a very convenient situation for any operation or for the use of the troops that will quarter this Winter upon the East side of Hudsons river. As Col. Hazens regiment is ordered away, your magazines must be formed so low down the river that they will not be ⟨in⟩ the least danger from the incursio⟨n of⟩ an enemy. I am Sr Yr Most Obet, servant
        
          Go: Washington
        
      